KING, Senior Judge,
dissenting:
In my view, the majority is wrong in concluding that the show-up identification should have been suppressed because there was insufficient articulable suspicion to support the detention of respondent moments before the victim of the armed robbery identified him. The majority has strayed by relying upon facts not found by the trial court and in not giving sufficient weight to certain other factors that courts have found to be important in evaluating the legality of police conduct in these circumstances. Therefore, I dissent.
I do not seriously quarrel with the majority’s recitation of the facts as set out in Part I. “THE EVIDENCE,” so far as it goes. That fact statement is mainly based upon the motion to suppress testimony of the victim and Officer Elizabeth Sharp-Hamlet (“Sharp” or “detaining officer”), the lead officer in the seizing of respondent. The fact statement falls short, however, because some crucial points, as discussed below, are either only touched upon or are not mentioned at all. Moreover, the majority does not acknowledge that, in several crucial respects, Officer Sharp’s testimony was corroborated by respondent’s testimony at trial. As we have said on several occasions, we may consider un-contradicted trial testimony when reviewing a trial court’s ruling on a motion to suppress. Patton v. United States, 638 A.2d 800, 818 n. 11 (D.C.1993) (“we may properly consider [the respondent’s trial] testimony on appeal in support of the trial court’s ruling.”).1 Finally, in its analysis of the evidence, the majority unduly emphasizes some of the testimony of the investigating officer even though it is clear that the trial court gave no weight to that testimony.
The facts show that the victim was walking toward his home in a residential section of Northeast Washington, at 1:00 a.m., on a cold April night. A vehicle, containing three or four people, passed by. Shortly afterward, the victim was accosted by two males, one of whom was armed with a handgun. The other assailant, later identified by the victim as respondent, went through the victim’s pockets. Finding nothing of value, the robbers took the victim’s sweater and then fled, firing the weapon as they did so. They then entered the vehicle seen earlier and drove away.
At the suppression hearing, ten months later, the victim testified that he told the police at the scene that the person holding the gun was a light complected black male, wearing dark clothing, with a bandanna covering his face. He could not recall whether he described the gunman as a teenager. The assailant that searched him was 4’10” or 4’11” “maybe about 15,16 and clean cut face. He just looked so young.” The victim also testified that he could not see the two people in the car.
*345The record does not include the precise content of the broadcast made by the investigating officer, apparently because the radio channel used was not tape recorded. However, the officer who detained respondent and his companions testified that the broadcast reported that three or four black males were involved. Only two were described: both were teenagers wearing dark clothing; one was dark skinned and the other medium complected.
In addition, there were other important facts known to the trial judge, even though they were not specifically mentioned by him when he rendered his decision. First, the court was aware that respondent was thirteen years old at the time of the offense,2 a fact entirely consistent with the victim’s observation that “God, dag, this guy look awful young” to be committing an armed robbery at 1:00 a.m. Of course, respondent was present at the hearing and the judge was able to observe him. Neither the judge nor respondent’s counsel questioned the victim’s characterization of respondent. It, therefore, would not be presumptive to conclude that the victim’s description was an accurate one, i.e., respondent looked to be young. Second, although it was April, the victim testified that it was cold that night. Finally, the respondent testified at trial that the night in question was a school night, a fact that may or may not have been known by the trial court at the time he ruled on the suppression motion, but one that we can consider in support of the trial judge’s ruling.3 Patton, supra, 633 A.2d at 818 n. 11.
I will now turn to the circumstances of the detention. Officer Sharp testified that after hearing the broadcast regarding the robbery, she was cruising in a police vehicle with her partner near an apartment house, which is approximately four blocks from the scene of the robbery. Based on the lookout, she was searching for a group of three or four people, at least two of whom were teenagers. She spied a group of four or five youths4 in front of the apartment building, two of whom met the descriptions she had heard broadcast. The officer did not specify how they met the description and she was not pressed further about that testimony. It is clear, however, that the trial judge credited the officer on that point and there is no basis for our looking behind the implicit finding by the trial court that two of the people in the group met descriptions provided by the victim. D.C.Code § 17-305(a) (1997) (we will not disturb the trial judge’s findings of fact unless they lack evidentiary support in the record).
As the majority notes, the record does not reveal the time of this observation. By working back from the time the police reports indicate the arrest took place, the majority estimates that the detention occurred approximately fifty-five minutes after the robbery. Ante at 341 n. 6. The time of detention is not controlling, however. Instead, we should focus on the time the detaining officer first observed respondent and his companions in front of the apartment building. The officer testified that she saw them on the first pass by the *346building.5 She then left the area to arrange to have other officers posted at the back entrance of the building to cut off escape. It was only after the other officers were in place that the detaining officer returned to the front of the building. Officer Sharp testified that as she approached respondent and his companions they ran. However, they were promptly detained by her and the other officers.
The time lapse between the pass-by when Officer Sharp first saw respondent’s group and her return is not stated in the record of the suppression hearing. At trial, however, respondent testified that ten to fifteen minutes elapsed between the two appearances of the police car. Assuming that the positioning of the additional officers took some small amount of time, that estimate by respondent would not be too far off base. Therefore, it is not unreasonable to assume that respondent and his friends were first observed no more than forty to forty-five minutes after the robbery.6
It was after respondent and his companions ran and were detained that the on-scene identification by the victim took place. It is that identification that the majority concludes was improperly admitted because it was the fruit of an unlawful detention. Before turning to the governing legal principles which I think compel affirmance by us, I think it important to address the major factual errors made by the majority in reaching their decision.
In its analysis, the majority emphasizes earlier testimony of the investigating officer that ten or possibly more people were present when Officer Sharp arrived on the scene to detain respondent. The theory of the majority is that rather than detaining a group of teenagers — which included two fitting the description of the robbers and was about the same size as the gang that committed the offense — the police attempted to apprehend at least ten to fifteen people. That description of events is contrary to that found by the trial judge. Significantly, it is also at odds with what occurred as described by the respondent himself.
The circumstances giving rise to this misperception of the facts were as follows. The investigating officer testified at the probable cause hearing, held later on the day that respondent was arrested, that he arrived at the apartment house at the same time as Officer Sharp and there were “about 10 to 15 subjects standing out in the street, all of which ran.” He also testified that approximately ten people were detained. In contrast, at the suppression hearing, the same officer testified that he arrived at the apartment house after Officer Sharp had begun the process of detaining respondent and his companions and that there were ten people standing around then. He explained, however, that the standers were onlookers who had gathered after the police arrived and that they were not part of the group that was detained.7
My reading of the trial judge’s remarks made in support of his ruling persuades me that the trial court gave no weight to the initial version given by the investigat*347ing officer.8 That conclusion is consistent with Officer Sharp’s testimony in which she specifically stated that she did not see ten to fifteen people. As she said, “four to five was about it.” Id. Finally, respondent in his trial testimony was emphatic. When the police arrived the last time, he was there with four of his friends, there “weren’t 10 people there,” and he and three of his friends were detained. Thus, any reliance on the presence of more than the four or five people would be contrary to a fair reading of the record and the trial judge’s assessment of the facts.
Having determined the full and accurate factual context on which the trial judge’s ruling was based, I will now turn to the legal principles that govern. The majority correctly states those principles in Part III. A. of its opinion. The legality of the seizure turns on whether the officers had the requisite reasonable articulable suspicion to make an investigative stop.9 “In reviewing a trial order denying a motion to suppress, the facts and all reasonable inferences therefrom must be viewed in favor of sustaining the trial court ruling.” Peay v. United States, 597 A.2d 1318, 1320 (D.C.1991) (en banc) (citations omitted). “ ‘[Ajrticulable suspicion’ is ... substantially less than probable cause [and] ... considerably less than proof of wrongdoing by a preponderance of the evidence.” United States v. Turner, 699 A.2d 1125, 1128 (D.C.1997) (citations omitted). In my view, applying these principles can result only in the conclusion that the police had sufficient “articulable suspicion” to justify the detention here. In so concluding, I take issue with the majority’s determination that the description acted on by Officer Sharp was lacking in the requisite “particularity.”
As the majority correctly observes, the articulable suspicion must be “particularized as to the individual stopped.” In re AS., 614 A.2d 534, 537 (D.C.1992) (citations omitted). In applying that requirement to these facts, the majority begins with an observation of a leading commentator on the subject who said:
Quite obviously, the more the description provided ... can be said to be particularized, in the sense that it could only apply to a few persons in the relevant universe, the better chance of having at least sufficient grounds to make the stop.
4 Wayne R. LaFave, SeaRch and Seizures § 9.4(g), at 198 (3d ed.1996) (footnote omitted). The majority then concluded, citing In re A.S., that the descriptions in this case were insufficiently particularized. I agree that the description here was as general as that given in In re AS., but as I discuss below, the circumstances there were quite different from what was present here.
It is not enough to look only at the description itself — time, place, weather, and other circumstances all can play a part. For example, Professor LaFave in the same treatise cited above also observed:
The sufficiency of a certain description given the passage of a certain length of time in a certain area may well depend upon the time of day; less will suffice in the early morning hours when few persons are about than would be a basis for a stopping at high noon.
*348LaFave, swpra, at 206. We recognized as much in In re A.S., where we held that the description provided was not sufficiently particularized because there were many other people about. We said that the stop “occurred in the early evening hours, when it was still likely people would be about, and there were other people in the area. There was also a playground nearby, likely to attract young men to the area.” 614 A.2d at 588.
The circumstances were very different in this case. There were a number of factors that significantly reduced the number of people who might fit the description provided to Officer Sharp: two dark-clad black teenagers accompanied by one or two other youths. First, it was a residential area not a potentially busy commercial location. Second, respondent was spotted somewhere between 1:30 a.m. and 2:00 a.m., a time when the number of people up and about is considerably less than early evening as in In re A.S. Third, it was a cold night. Although there is no indication that it was so cold that nearly everyone would be likely to stay inside, it was sufficiently cold to be a factor to take into account.
Finally, the people being sought were known to be teenagers, at least one of whom, in the words of the victim, was “very young,” and it was a school night. I am not so naive to believe that teens, even the youngest teens, never stay out into the early morning hours on school nights. But, I would suggest that it is not an everyday occurrence. And, I would submit it is sufficiently uncommon that it was not out of line for the police to assume that the band of teenagers assembled in front of the apartment house that morning was likely to be the same band of teenagers that committed the robbery four blocks away, forty or so minutes earlier. Under these circumstances, therefore, I am satisfied that the police had the requisite artic-ulable suspicion to stop them.
My conclusion that the police had sufficient articulable suspicion in these circumstances finds support in the case from this jurisdiction which is closest on the facts. See Wilkerson v. United States, 427 A.2d 923 (D.C.1981). There, two men assaulted a woman in the early morning hours on a bitterly cold night. The victim could only describe her assailants as two black men. Within thirty minutes of the call, Wilkerson was stopped — alone—a block from the scene. He gave an unconvincing explanation for his presence and was returned to the scene where he was identified by the victim. We upheld the trial court’s ruling that the stop was justified, emphasizing, in the face of a description far less detailed than those given here, that the time of night, the weather conditions, and the residential nature of the neighborhood were factors that weighed in favor of upholding the stop. Id. at 926. The court also relied, in part, on the questionable explanation given by the defendant concerning his presence on the street, a factor much like the flight that occurred in this case. Id. In short, while Wilkerson gave a phony explanation for his presence when he encountered the police, respondent and his friends ran and thereby, in the words of the Wilkerson court, the officer “developed additional suspicions.” Id.
In sum, although all of the factors considered are important, for me the most important are the time of the detention and the ages of the assailants. Had these events occurred in the early evening as in In re A.S., I would agree with the majority that the descriptions were inadequate. But they did not. They occurred in the early morning hours at a time when the likelihood that any description that does not exclude the detainee, would be far less likely to ensnare the innocent. Or, in the words of Professor LaFave, quoted above, “the description ... could only apply to a few persons in the relevant universe.” The relevant universe consisted of the cold, early morning hours when few people are expected to be about, especially young teens on a school night.
For all of these reasons, I dissent.
*349APPENDIX
THE COURT: Thank you. Thank you, counsel, for you argument in this matter.
This issue surrounding the identification here are, if not manifold, at least not directed at a single issue; in other words, there are a variety of, I think, lesser issues that have to be addressed here, and your arguments have been helpful, as well as your citations here, Mr. Lamar, have been helpful in focusing on those issues that I feel should be resolved.
Having heard your argument, considering the testimony that I’ve received, and examined the exhibits, as well as referred myself to the authorities cited by the Defendant, is seems to me that the testimony established a course of conduct by the police that, at least so far as it led to their stopping the Defendant or the Respondent, as well as some other young men with them, was not unreasonable.
It seems to me that Police Officer Ham-mit [sic], when she focused her attention on the Respondent and the other young men with him, when she kind of zeroed in on them, had before her information that was sufficiently particularized for her to take the measures and the steps that she did.
I think that she was justified in so doing because she recognized that the young men or older boys — however you want to style it — that she saw were close both in place and time to the offense which happened early in the morning, about 1:00 in the morning.
You know, I know there’s been some disagreement as to exactly how much time went by between the offense and the identification, but I’m satisfied that it was a matter of many minutes, but not more, that Officer Hammit saw the Respondent and the others with him in front of the apartment building in which they were initially detained.
Moreover, there was a car parked nearby that was generally — that generally met the description of the car that was said to have been involved in this street robbery.
Now, the officers knew that the robbery had involved two men who had accosted and robbed Mr. Hatcher. Now, I’m not entirely sure of this, and my review of the notes doesn’t make this clear to me. I do not know whether at the time Officer Hammit stopped the — and her colleague stopped the men in the —young men in the apartment building they knew there were — there was a car involved, allegedly involved.
If that were so, of course, the sufficiency that they had would have been stronger because the group in front of the apartment building would more likely meet— the description would be more congruent with the group involved in the robbery because there would have been not only the gunmen, his accomplice, the wheelman, but there may have been a lookout as well. In other words, there may have been more than just two people.
But I put that to one side because I can’t recall from the testimony, and my notes don’t reflect it, whether she specifically knew that. But she did have a description of at least two people involved in the robbery, and she had a description by race, by age, by sex, by complexion, and by location within time and place, as I say. She also knew that there were two people, at the very least, involved.
And when she saw these young men if front of the apartment building,- she suspected that they may have been the people involved because, at the very least, one, and probably two, met the description given by these factors here.
As I recollect, she didn’t stop at once. Rather, she made a pass and returned, after having alerting some other policemen to position themselves so they could assist her in their next step. And when she came back, she said just as she was parking the car and was about to get out, the men ran inside. Didn’t amble or shuffle away, they just ran inside all at once.
*350Now, I understand that that’s an ambiguous gesture or that’s an equivocal sort of thing to do, but under the circumstances, given — as the officer knew them otherwise, I think it had an extra weight that was incriminating, you might say: it was not exonerating.
Moreover, there’s this to be taken into account: this all took place, you know, in the early morning hours of the morning. It’s not quite the same as if it had taken place at 8 in the evening or 10 in the evening or 6 in the evening or 5 in the evening.
In any event, I think that the officer was justified in corralling the young men inside the apartment building with the expectation they would be brought out for a show-up.

. See also Martin v. United States, 567 A.2d 896, 902 n. 16 (D.C. 1989), appeal after remand, 605 A.2d 934 (D.C.), cert. denied, 506 U.S. 1011, 113 S.Ct. 632, 121 L.Ed.2d 563 (1992). The majority maintains that the respondent’s trial testimony cannot be considered because it was disputed in the sense that it contradicted the earlier testimony of the investigating officer. We said in Martin that we can consider “undisputed trial testimony,” and there is no question that respondent’s testimony was not disputed at trial. Id. In any event, I question whether it is reasonable for us to ignore the testimony of the respondent when it corroborates the testimony of the government’s principal witness at the suppression hearing on points so crucial to a resolution of the issues presented.


. The offense took place April 5, 1995. The court file reflects that respondent was bom May 6, 1981, and respondent stated the same at the beginning of the hearing.


. The trial judge did expressly state, however, that the fact that these events occurred in the early morning hours, when fewer people are out and about, weighed in favor of upholding the legality of the stop.


. There was no testimony concerning the age of the others in the group with respondent. Officer Sharp testified, however, that at least two of the group matched the broadcast description, i.e., they were teenagers. Also, respondent testified that the people with him were his friends and that they had gone together to a nearby store earlier in the evening to buy snacks. In his findings, the trial judge referred to them as "young men or older boys.” Counsel for respondent did not question that characterization. I think it fair to infer, therefore, that respondent’s companions were all close in age to respondent.


. This was actually the officer's second pass by the building. She testified that at some unspecified time earlier in her tour of duty she had driven by the apartment house. At that time, respondent’s group was not present.


. The time lapse between the offense and the locating of the suspects is an important factor whose significance depends, as with most of the other facts, upon the circumstances of the case. There is no magic formula. In one case, with concededly more precise descriptions, we upheld a stop that occurred in the middle of the day, ten to fifteen blocks from the crime scene, over an hour after the offense was committed. See In re 638 A.2d 1123, 1125 (D.C. 1993).


.The officer’s suppression hearing testimony was impeached with his probable cause hearing testimony. The latter could be considered by the trial judge as substantive evidence. See D.C.Code § 14-102(b)(l) (1998 Supp.).


. The trial judge’s findings on this point are set out in their entirety in the appendix to this opinion. The majority states that it is unlikely that the trial court would reject the investigating officer’s earlier testimony because it was given soon after the events. It appears to me the trial judge did reject the testimony; but, if there is any question on that score it is not the majority’s place to resolve the issue. Instead, the matter should be returned to the trial court for an explicit finding on that point. By not remanding for that purpose, the majority appears to be holding that even if the investigating officer’s testimony is discounted, and even if the respondent’s trial testimony is not considered, see note 1, supra, there were insufficient grounds for stopping respondent. If the majority is of that view, it should say so.


. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).